Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about January 25, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted because defendant had no duty to maintain the premises where the accident occurred. There is no merit to plaintiffs’ contention that the subject stairway’s sole function was to provide access to defendant’s subway station. The record establishes that the stairway was used in common by the stores in the passageway (compare, Garcia v Arbern Realty Co., 89 AD2d 616, with Haberlin v New York City Tr. Auth., 228 AD2d 383). Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.